Citation Nr: 0621878	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant









INTRODUCTION

The veteran served on active military duty from September 
1946 to March 1948.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
in Winston-Salem, North Carolina (RO). 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The RO requested the veteran's service medical records in 
October 2004.  However, the veteran's social security number 
provided on this request was incorrect.  Accordingly, an 
additional search with the correct social security number 
must be made.

Additionally, private medical evidence dated in November 2004 
and December 2004, show that the veteran was exposed to 
excessive noise in the past "such as guns."  The veteran 
testified before the Board in April 2006, that the only 
excessive noise he has been exposed to was during service 
when he was exposed to guns.    

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2.  The RO must make another attempt to 
secure the veteran's service medical 
records through official channels 
providing the veteran's correct social 
security number.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
veteran's service medical records the RO 
is unable to secure same, the RO must 
notify the veteran and his representative 
and (a) briefly explain the efforts that 
the RO made to obtain those records; and 
(b) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond. 

3.  Thereafter, the veteran must be 
afforded a VA examination to determine 
the etiology of any hearing loss found.  
All pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  Following a review of 
the service and postservice medical 
records, the examiner must state whether 
any hearing loss found is related to the 
veteran's active duty service.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 76 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


